Name: Commission Regulation (EEC) No 2545/85 of 10 September 1985 correcting Regulation (EEC) No 1343/85 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 242/ 16 Official Journal of the European Communities 11 . 9 . 85 COMMISSION REGULATION (EEC) No 2545/85 of 10 September 1985 correcting Regulation (EEC) No 1343/85 fixing the monetary compensatory amounts  in the column headed 'Nederland the amount 3,69 is hereby replaced by 3,62,  in the column headed 'Italie', the amount 3 116 is hereby replaced by 3 060,  in the column headed 'EX.X&amp;8a' the amount 133,8 is hereby replaced by 131,4,  in the column headed 'United Kingdom' the amount 1,934 is hereby replaced by 1,899. 2. In the amended version given in Regulation (EEC) No 2217/85 (8), in the column headed 'EXX.&amp;8a' the amount 197,8 is hereby replaced by 194,2. 3 . In the amended version given in Regulation (EEC) No 2287/85 (9), in . the column headed 'United Kingdom' the amount 0,844 is hereby replaced by 0,829. 4. In the amended version given in Regulation (EEC) No 2344/85 (10), in the column headed 'EM,&amp;5a' the amount 273,4 is hereby replaced by 268,4. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1343/85 Q, as last amended by Regulation (EEC) No 2453/85 (6) ; whereas a check has revealed errors in the successive texts of Annex I to that Regulation ; whereas it is necessary, therefore, to correct the Regulation in ques ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on 11 September 1985. It shall be applicable at the request of interested parties :  as regards the first, second and third indents of Article 1 ( 1 ), in respect of the period 1 August to 10 September 1985,  as regards the fourth indent of Article 1 ( 1 ), in respect of the period 1 to 4 August 1985,  as regards the fifth indent of Article 1 ( 1 ), in respect of the period 1 to 11 August 1985,  as regards Article 1 (2), in respect of the period 5 to 18 August 1985,  as regards Article 1 (3), in respect of the period 12 August to 10 September 1985,  as regards Article 1 (4), in respect of the period 19 August to 1 September 1985. Article 1 In Part 4 of Annex I to Regulation (EEC) No 1343/85 the amounts given for subheading 02.02 A III a) of the Common Customs Tariff are corrected as follows : 1 . In the amended version given in Regulation (EEC) No 2157/85 0 :  in the column headed 'Deutschland' the amount 3,27 is hereby replaced by 3,21 , (') OJ No L 106, 12 . 5. 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 137, 27. 5 . 1985, p. 1 . ( 5) OJ No L 138, 27. 5. 1985, p. 2. ( «) OJ No L 235, 2. 9 . 1985, p. 1 . 0 OJ No L 202, 29 . 7. 1985, p. 1 . (8) OJ No L 208 , 5 . 8 . 1985, p. 1 . (?) OJ No L 214, 12. 8 . 1985, p. 1 . H OJ No L 221 , 19 . 8 . 1985, p . 1 . 11 . 9 . 85 No L 242/ 17Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1985. For the Commission Frans ANDRIESSEN Vice-President